1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     BRET HENRY KELLER,                                 Case No. 3:15-cv-00563-MMD-CLB

7                                  Petitioner,                         ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                             Respondents.

11

12          This habeas matter is before the Court on Petitioner Bret Henry Keller’s failure to

13   keep the Court apprised of his current address. The U.S. Postal Service has returned court

14   mail from the last institutional address provided by Petitioner with a notation indicating that

15   he is no longer at the institution and has been paroled. (ECF No. 72.) The inmate locator

16   tool on the Nevada Department of Corrections’ (“NDOC”) website similarly reflects that

17   Petitioner has been paroled. 1 The Local Rules of Practice require all parties, including

18   habeas petitioners, to immediately file with the Court written notice of any change of

19   address. LR IA 3-1, LR 2-2. The Local Rules also warn that failure to comply may result

20   in dismissal of the action, with or without prejudice, or other sanctions as the court deems

21   appropriate. LR IA 3-1, LR 2-2; see also Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

22   1988) (“A party, not the district court, bears the burden of keeping the court apprised of

23   any changes in his mailing address.”).

24          It is therefore ordered that Petitioner must update his address by filing a notice of

25   change of address within 30 days of the date of this order.

26   ///

27
            1NDOC,    https://ofdsearch.doc.nv.gov/ (last visited Dec. 17, 2019). The Court takes
28
     judicial notice of Petitioner’s current status as reported in NDOC’s online records.
1           It is further ordered that Petitioner’s failure to timely comply with this order will result

2    in the dismissal of his petition without prejudice and without further advance notice.

3           DATED THIS 18th day of December 2019.

4

5                                                 MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
